Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/847,256 filed on January 14, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 3-4, 6-7, 11-14, 18-19, 21-22.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-2, 5, 8-10, 15-17, 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious an article of manufacture, comprising:
....
an electrically conductive connection that traverses the first scribe line and is coupled to the first device and the second device; in combination with the rest of claim limitations as claimed and defined by the applicant.

	The following is an examiner’s statement of reasons for allowance:
Claim 9: the prior art of record alone or in combination neither teaches nor makes obvious an integrated circuit, comprising:
....
an electrically conductive connection that traverses the first scribe line and is coupled to the first processing element and the second processing element; in combination with the rest of claim limitations as claimed and defined by the applicant.

	The following is an examiner’s statement of reasons for allowance:
Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a method of fabricating an integrated circuit, comprising:
....
forming an electrically conductive connection that traverses the first scribe line and is coupled to the first device and the second device; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an article of manufacture/device and method an integrated circuit in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 9 and 16 are allowable. Since the independent claims 1, 9 and 16 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 5, 8 of the independent claim 1, the dependent claims 10, 15 of the independent claim 9, and the dependent claims 17, 20 of the independent claim 16, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 9 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 9 and 16 are deemed patentable over the prior art.

8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Elsherbini et al. (US 2021/0159179 A1) is hereby cited as the closest prior art. Fig. 1 of Elsherbini et al. either by itself or in combination with other arts does not teach: the above quoted limitations in section 6 for claims 1, 9 and 16. Thus, the applicant’s claims are determined to be novel and non-obvious.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819